Citation Nr: 1608521	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for recurrent syncopal episodes, to include on an extraschedular basis.

2.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from July 2005 to May 2008.

This matter is on appeal from June 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing; a transcript was not produced due to technical difficulties.  The Board notified the Veteran of this in a December 2015 letter and offered the opportunity to testify before the undersigned at an additional hearing, in accordance with 38 C.F.R. § 20.717.  However, he failed to respond.  Therefore, the claims will be decided on the evidence of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

In a June 17, 2015 statement, which was each received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to a rating higher than 50 percent for recurrent syncopal episodes, to include on an extraschedular basis, and service connection for a left hand disability.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a rating higher than 50 percent for recurrent syncopal episodes, to include on an extraschedular basis, and service connection for a left hand disability, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a written statement dated June 17, 2015, the Veteran withdrew the claims of entitlement to a rating higher than 50 percent for recurrent syncopal episodes, to include on an extraschedular basis, and service connection for a left hand disability.

The Board notes that in the June 2015 statement, the Veteran indicated that his withdrawal was made "with the understanding that such a [withdrawal] will not result in the reduction of my current benefits/ratings."  However, this dismissal has no bearing on any future determinations.  The Board cannot delay the full adjudication of this case indefinitely based on any hypothetical reduction in his current benefits or ratings as the result of future adjudications initiated either by the Veteran or the RO.  In any event, to ratting reduction at this time is being proposed or is indicated.   

The Board also notes that subsequent to the June 2015 withdrawal of the pending appeal, the Veteran testified before the Board.  However, as noted in the Introduction, there is no transcript of record for the Board to review and the Veteran declined to attend another hearing.  In any event, to the extent that the Veteran offered testimony concerning the currently withdrawn claims, the Board finds that the withdrawn appeal on the issues of entitlement to a rating higher than 50 percent for recurrent syncopal episodes, to include on an extraschedular basis, and service connection for a left hand disability, cannot be reinstated pursuant to 38 C.F.R. § 20.204(c).  The Board is unaware of any statute or regulation that authorizes an appellant to "withdraw a withdrawal"  See 38 U.S.C.A. §§ 501, 7104.
As the Veteran has withdrawn the appeal of the issues of entitlement to a rating higher than 50 percent for recurrent syncopal episodes, to include on an extraschedular basis, and service connection for a left hand disability, in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, as the Board does not have jurisdiction to review this appeal, it is therefore dismissed.

ORDER

The issues of entitlement to a rating higher than 50 percent for recurrent syncopal episodes, to include on an extraschedular basis, and service connection for a left hand disability, are dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


